






Exhibit 10.12
FISCAL 2015 EXECUTIVE OFFICER BONUS PLAN AND EQUITY COMPENSATION


Bonus Plan
For the twelve month period ending June 30, 2015, each executive officer of
Cardiovascular Systems, Inc. (the “Company”) is eligible to receive cash
incentive compensation pursuant to the Fiscal 2015 Executive Officer Bonus Plan
(the “Bonus Plan”) as follows:
Revenue and Adjusted EBITDA Goals
Receipt of cash incentive compensation for fiscal 2015 is based on the Company’s
achievement of revenue and adjusted EBITDA financial goals for fiscal 2015.
Adjusted EBITDA is defined as EBITDA with stock compensation added back into the
calculation, in addition to an add-back of depreciation and amortization. Target
bonus amounts are weighted 67% for the revenue goal and 33% for the adjusted
EBITDA goal. Target bonus levels as a percentage of base salary are 100% for the
President and Chief Executive Officer, 60% for the Chief Financial Officer, and
50% for the other executive officers. Depending upon the Company’s performance
against the goals, participants are eligible to earn 50% to 200% of each of the
adjusted EBITDA and revenue portions of their target bonus amount. The Bonus
Plan criteria are the same for all of the executive officers.
Kevin Kenny, the Executive Vice President of Sales and Marketing, is also
eligible to receive additional incentive compensation based on sales commissions
and achievement of certain sales-related management by objective targets. His
target bonus level for such incentive compensation is 96% of his base salary.
Management by Objective Targets
The Bonus Plan also provides “management by objective” (MBO) targets related to
certain predetermined milestones for fiscal 2015 relating to clinical studies
and sales productivity. Achievement of the MBO targets could result in
additional cash bonuses to executive officers for each target achieved of up to
a total of 15.0% of their annual base salaries for each of the periods. The
Compensation Committee also has authority to grant additional discretionary cash
bonuses of up to 20% of annual base salary for any executive officer.
Equity Compensation
Additionally, each executive officer of the Company received the following
grants of restricted stock for fiscal 2015:
Name/Title
  
Shares of Restricted Stock
 
David L. Martin
President and Chief Executive Officer
  
 
77,299
  
Laurence L. Betterley
Chief Financial Officer
  
 
37,874
  
Robert J. Thatcher
Chief Healthcare Policy Officer
  
 
22,350
  
Kevin Kenny
Executive Vice President of Sales and Marketing
  
 
25,544
 
Paul Koehn
Senior Vice President of Quality and Operations
  
 
21,493
  



The amount of restricted stock granted to each executive officer is based upon
the target equity grant for each executive officer divided by the closing price
per share of the Company’s common stock on August 11, 2014. Target equity grants
as a percentage of base salary are 250% for the President and Chief Executive
Officer, 200% for the Chief Financial Officer, 150% for the Executive Vice
President of Sales and Marketing, and 125% for the other executive officers. The
restricted stock granted to each executive officer will vest to the extent of
30% of the shares based on the Company’s total shareholder return versus the
Company’s peer group, to the extent of an additional 30% of the shares based on
the Company’s revenue growth versus the Company’s peer group, and to the extent
of the remaining 40% of shares in equal installments of 1/3 of such 40% on each
of the first three anniversaries of August 11, 2014. Restricted stock grants
vesting on total shareholder return and revenue growth provide the executive
officer the opportunity to earn up to 200% of the target number of shares if
performance goals are satisfied.




--------------------------------------------------------------------------------




Stock Ownership Guidelines
In connection with the approval of the fiscal 2015 executive officer
compensation, the Board also established stock ownership guidelines for the
officers, pursuant to which the officers are expected to acquire and hold the
following amounts of the Company’s common stock:
- Chief Executive Officer: five times base salary
- Executive Vice Presidents, Chief Officers, and Senior Vice Presidents: three
times base salary
- Vice Presidents: two times base salary
New officers shall have five years from the date of appointment to reach this
ownership level.
    




